DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites (last 4 lines) “surfaces of the plurality of detection element portions that are located on the end side so as to be opposite to the outer circumferential surface or the planar surface of the detection target object and face the outer circumferential surface or the planar surface.” 
The presence of the word “and” bolded above makes this section of the claim grammatically confusing. It appears that the word “and” may have been intended to be deleted, which would have avoided this rejection.
For the purpose of examination, it will be interpreted that the word “and” bolded above is not present.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Karino (JP 2000097957 A) in view of Shimizu et al. (JP 2014130100 A, hereinafter Shimizu).
As to claim 1, Karino teaches a wheel speed sensor (see fig. 1; pg. 3 lines 8-9 of the translation) comprising: 
a plurality of detection element portions 16, 16 configured to detect magnetic field fluctuations (pg. 3 lines 14-16 of the translation) due to rotation of an annular or circular 
wherein the plurality of detection elements 16, 16 are disposed at different positions so as to generate electric signals at different timings (the timings depend on the interval at which elements-to-be-detected are spaced on the detection target object being monitored, and it is noted that the detection target object is not positively recited as part of the claimed wheel speed sensor), the electric signals being dependent on outputs from the respective detection element portions,
a fixed member 15 that constitutes a member 15d fixed to a vehicle (element 15d is capable of being fixed to a vehicle) and integrally holds the plurality of detection element portions (see fig. 4); and 
[AltContent: arrow][AltContent: textbox (ES)]
    PNG
    media_image1.png
    419
    576
    media_image1.png
    Greyscale


wherein the plurality of detection element portions are disposed on an end side of the resin mold portion so as to be spaced apart from and parallel to the end surface of the resin mold portion (see figs. 2-4), and 
surfaces of the plurality of detection element portions (shown facing out of the page in fig. 2) that are located on the end side so as to be opposite to the outer circumferential surface or the planar surface of the detection target object and face the outer circumferential surface or the planar surface (the wheel speed sensor is capable of being positioned such that the surfaces of the plurality of detection element portions are disposed opposite to an outer circumferential surface or a planar surface of the detection target object so as to face toward the outer circumferential surface or the planar surface).
Karino does not teach that the detection element portions are plate shaped, and
a plurality of output wire portions that constitute output paths for the electric signals respectively corresponding to the plurality of detection element portions and transmit the electric signals.

a plurality of output wire portions 7a, 7a (fig. 5) that constitute output paths for the electric signals respectively corresponding to the detection element portion 21 and transmit the electric signals (as taught in ¶21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Karino such that each detection element portion is plate shaped, each detection element portion having a plurality of output wire portions that constitute output paths for the electric signals respectively corresponding to the plurality of detection element portions and transmit the electric signals, as taught by Shimizu, since such a modification would be a mere change in the shape of the detection elements and because the wires would provide an easy way to route signals due to their flexibility.

As to claim 2, Karino teaches wherein the plurality of detection element portions are disposed on a virtual plane (parallel to the plane of the figure in fig. 2) that is orthogonal to a rotation axis of the detection target object (the wheel speed sensor is capable of being oriented with the virtual plane orthogonal to a rotation axis of the detection target object).  

As to claims 3 and 9, Karino wherein at least two of the detection element portions are disposed at different positions (shown in fig. 2) in a circumferential direction of the detection target object (the wheel speed sensor is capable of being oriented with 

As to claim 6, Karino as modified teaches wherein terminal portions 17-18 (figs. 7 and 9) that are connected to the output wire portions 7a-b (from Shimizu) are provided respectively corresponding to the detection element portions; and 
the wheel speed sensor further comprises a holder portion 23 (fig. 7) that holds the plurality of detection element portions and defines orientations of connection surfaces of the terminal portions34175864.1Application No. 15/359,055Docket No.: 265681-432781 17-18 (as shown in fig. 7) (FP16-122US)respectively corresponding to the detection element portions connected to the corresponding output wire portions 7a-b (Shimizu).  

As to claim 7, Karino as modified teaches wherein the holder portion 23 (Karino) holds the plurality of detection element portions 16, 16 (Karino) in a configuration in which 
a terminal portion 17 (Karino) provided corresponding to one detection element portion 16 (Karino) of the plurality of detection element portions 16, 16 (Karino) is disposed on one side (e.g. left side in figs. 7 and 9 in Karino) in a predetermined direction orthogonal to a rotation axis of the detection target object (the wheel speed 
a terminal portion 18 (Karino) provided corresponding to another detection element portion 16 (Karino) of the plurality of detection element portions 16, 16 (Karino) is disposed on the other side (right side in figs. 7 and 9 in Karino) in the predetermined direction, 
a connection surface (i.e. left-facing side) of the terminal portion 17 (Karino) disposed on the one side in the predetermined direction is connected to the corresponding one of the output wire portions (one of wires 7a-b from Shimizu associated with the one detection element) faces the one side (left in figs. 7 and 9 in Karino) in the predetermined direction, and 
a connection surface (right-facing surface) of the terminal portion 18 (Karino) disposed on the other side (right side in figs. 7 and 9 of Karino) in the predetermined direction is connected to the corresponding of the output wire portions (one of the wire portions 7a-b from Shimizu associated with the another detection element portion) faces the other side (right in figs. 7 and 9 of Karino) in the predetermined direction.  
Response to Arguments
Applicant's arguments filed 12/14/20 have been fully considered but they are not persuasive. 
Applicant argues on pg. 8 that Shimizu does not teach detection elements that are parallel to and spaced apart from an end surface of the resin mold. Specifically, Applicant points out that, in Shimizu, the detection elements face upwards instead of parallel to the extension direction of the resin molded portion 11.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Karino teaches all of claim 1 except for the detection element shapes and the output wire portions. Regarding the detection elements, Shimizu was relied on merely for the detection element shapes, not their orientations. Therefore, when Karino is modified in view of Shimizu, all of claim 1 is taught and Applicant’s argument is unpersuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.C.P./Examiner, Art Unit 2853                                                                                                                                                                                                        
/JILL E CULLER/Primary Examiner, Art Unit 2853